Sullivan, J.
The defendant was indicted for, that on the 6th day of August, 1840, at, &c., he did then and there unlawfully win of, and take from, one N. G. two promissory notes commonly called treasury notes, of the value of five dollar each, by then and there betting upon the result of the Augus election in Marion county for senator, &o. The Court, oi motion of the defendant, quashed the indictment.
Two objections are urged against the indictment. The firs, is, that the election was held on thé 3d of August, and not on the 6th as alleged; and that the betting is laid three days after the result of the election. The second objection is, that the indictment does not sufficiently show who were the parties to the bet.
Neither objection is tenable. It is sufficient to say in reply to the first objection, that the day named in the indictment is not material, provided - the time stated be previous to the find--inv i' the indictment. But if it were necessary to prove the *285time as it is alleged, a wrong date can not avail the defendant on a motion to quash. As to the second, we think the indictment is sufficiently certain. The averment that the defendant did win of, and take from, A. G. two notes, &c., by betting on the result of the election, does, by necessary implication, mean that the bet was with A. G. ■
H. O’Neal, for the State.
PL. Brown, for the defendant.
Per Curiam.—The judgment is reversed with costs. Cause remanded, &c.